       Case: 3:20-cv-00699-bbc Document #: 13 Filed: 12/01/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
JEROME WALKER,
                                                                ORDER
                            Plaintiff,
                                                              20-cv-699-bbc
              v.

C.O. LEIBERT, C.O. RUDIE, NURSE WEST
and JANE DOE,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       On September 29, 2020, I dismissed the complaint filed by pro se plaintiff Jerome

Walker, finding that his allegations did not state a claim under the Eighth Amendment upon

which relief may be granted against any of the defendants. Plaintiff, who is incarcerated at

the Wisconsin Secure Program Facility in Boscobel, Wisconsin, alleged that prison staff

violated his rights under the Eighth Amendment by failing to consider his breathing

problems to be an emergency and do something to get him assistance more quickly. I found

that plaintiff’s allegations did not suggest that he faced an emergency or that any of the

defendants failed to take reasonable measures to get him treatment. Now plaintiff has

moved for reconsideration of that order, repeating the allegations that he made in his

complaint and arguing that defendants should have insured that he receive immediate

treatment. Dkt. #12. Because I am not persuaded that I made any legal or factual errors

in my prior decision, I am denying the motion for reconsideration.




                                             1
      Case: 3:20-cv-00699-bbc Document #: 13 Filed: 12/01/20 Page 2 of 2




                                     ORDER

     IT IS ORDERED that plaintiff Jerome Walker’s motion for reconsideration, dkt.

#12, is DENIED.

     Entered this 1st day of December, 2020.

                                               BY THE COURT:

                                               /s/
                                               __________________________
                                               BARBARA B. CRABB
                                               District Judge




                                        2
